DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  “an other side” on line 17 of claim 1 should be --another side--; and “on one side” in line 3 of claim 2 should be --on the one side-- (see line 15 of claim 1 where antecedent basis was established).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to what the misdescriptive language “a discharge trap side surface of left and right side surfaces of that large tank portion” is trying to claim since it is unclear how one surface is formed from left and right side surfaces that are opposite from each other.  The claim is examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2017/0089052 (hereinafter Ishimaru).
Regarding claim 1, Ishimaru disclose a flush toilet (Figs. 1-7) configured to discharge waste by flushing the flush toilet with flush water, the flush toilet comprising a toilet main body (2) including a bowl (6) configured to receive the waste, a discharge trap (12) configured to discharge the waste in the bowl, and a tank compartment (rear portion 2a receiving portion 26d and left and right portions 26b of the tank); a flush water tank (4)device provided above a floor surface of a toilet room and including a 
Regarding claim 2, Ishimaru teaches a tank attaching surface 26d mounted on top of the rear portion 2a of the toilet main body 2 with tank projecting portions 26b of the tank 4 projecting and extending under the toilet main body 2 (see paras. [0054]-[0055]). Thus, the limitations wherein at least a part of the large tank portion is disposed on an outer side of the discharge trap in the tank compartment which is formed on one side of the toilet main body divided into two at the left-right center, and at least a part of 
Regarding claim 3, the flush toilet according to claim 2, wherein the discharge trap (12) is provided at the left-right center of the toilet main body, and as best understood, the upstream end (38a) of the connection conduit is connected to a discharge trap side surface (26c) of the large tank portion via 38d on the right in Fig. 4.
	Regarding claim 4, the connection conduit (38) includes a pump (see para. [0063], the jet pump action from jet nozzle 40 form the pump as claimed) the  configured to pressure-feed the flush water from the reservoir tank to a downstream side (38b) of the connection conduit; and a water supply pipe line (28) configured to supply the flush water pressure-fed by the pump to the toilet main body.
	Regarding claim 5, the flush toilet according to claim 4, wherein the pump is disposed behind the bowl and above the discharge trap (see Fig. 1).
	Regarding claim 6, the flush toilet according to claim 4, as best understood, the pump is provided further on the left-right center side of the toilet main body (nozzle 40 is further from center) than the upstream end and the downstream end of the connection conduit (38).
	Regarding claim 7, the flush toilet according to claim 4, wherein a bottom surface of the large tank portion (see Fig. 6, right side) is located below a bottom surface of the small tank portion (see Fig. 6, left side), and a suction pipe (55) connected to the upstream end of the connection conduit is provided in the large tank portion, and the pump (the jet pump action from jet nozzle 40) is configured to suck the flush water in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okubo et al. teaches a similar flush toilet with a low profile water tank mounted on a toilet main body outside a discharge trap where the water tank is below the upper surface of the rim of the toilet main body, which is a feature not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754